DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-62 and 71-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gumbrecht et al. (U.S. Patent Application Publication Number 2009/0298059; hereinafter referred to as Gumbrecht), and further in view of Boos et al. (U.S. Patent Application Publication Number 2004/01733456; hereinafter referred to as Boos).  Gumbrecht discloses the invention relates to a system for the integrated and automated analysis of DNA or protein, comprising a single-use cartridge, an analysis device comprising a control device, and means for capturing and processing signals. Said invention relates, in particular, to the control device for carrying out a completely automatic process and evaluation of molecular diagnostic analysis by means of single-use cartridges (Lab-on-a-Chip). The first devices are provided for controlling an analysis process which occurs in the cartridge, subsequently the displacement and the thermostatisation of liquids, and the second means are provided for processing the signals which are obtained during the analysis. The first and the second means are .
With respect to claim 49, Gumbrecht discloses a method for testing a sample by means of an analysis system using a select one of a plurality of different cartridges, comprising: receiving the sample in a cartridge of the analysis system, the cartridge comprising a fluid system that has a sensor portion through which fluid can flow (see Fig. 2, item 223); and receiving the cartridge by an analysis device of the analysis system (see Fig. 1, item 103), and subsequently carrying out a test using the received cartridge (see Fig. 3, step designated as S19), the analysis device comprising at least 
With respect to claim 50, the method according to claim 49, wherein the fluid sensor comprises a sensor electrode that is configured for measuring electrical capacitance (see capacitive sensors in paragraph [0033] of Gumbrecht)  electrically connected to the evaluation electronics by a shielded sensor line. Shielding a sensor line is considered to be obvious to one of ordinary skill in the art since doing so helps to ensure the best integrity of the signals through the device. 
With respect to claim 51, the method according to claim 49, wherein the fluid sensor measures, as a measurement result, one or more of an electrical variable or capacitance, the electrical variable or capacitance being dependent on one or more of a property of the content of the sensor portion, permittivity of the content of the sensor portion, electrical conductivity of the content of the sensor portion, and a liquid front 
With respect to claim 52, the method according to claim 51, wherein if the measurement result changes, one or more of the following is performed: it is concluded that there has been a content change in the sensor portion; the measurement results are compared with a reference value or threshold value; and the content change is detected if at least one of a reference value or threshold value is exceeded is obvious to one of ordinary skill in the art as a measurement result changing indicating some change at the sensor portion is well known in any measurement situation.
With respect to claim 53, the method according to claim 49, wherein the sensitivity of the evaluation electronics is defined by one or more of a reference value for comparison with a measurement result originating from the fluid sensor, a threshold value for comparison with a measurement result originating from the fluid sensor, and a gain of a measuring amplifier connected to the sensor electrode is disclosed in Boos as it discloses calibration information is stored and used.
With respect to claim 54, the method according to claim 53, wherein the one or more of the reference value, the threshold value, and the gain is specified or changed depending on the phase of the test sequence is disclosed as Boos discloses the analyzing or diagnosing means performing specific test based upon specific cartridge data and/or information in paragraph [0040].
With respect to claim 55, the method according to claim 53, wherein the one or more of the reference value, the threshold value, and the gain is specified or changed 
With respect to claim 56, the method according to claim 49, wherein calibration information corresponding to the cartridge is stored, the calibration information corresponding to the cartridge is at least one of retrieved or determined by means of the cartridge identifier, and the sensitivity of the evaluation electronics is set using the calibration information is disclosed in Boos.
With respect to claim 57, the method according to claim 56, wherein the calibration information comprises one or more of the reference value, the threshold value and the gain, and the sensitivity of the evaluation electronics is set using the one or more of the reference value, the threshold value and the gain is disclosed in Boos as selecting appropriate coefficients is disclosed in paragraph [0046].
With respect to claim 58, the method according to claim 49, wherein one or more of the test on the sample, conveyance of the sample, and actuation of valves is controlled in a manner dependent on the detection of a content change or a liquid front moving in the sensor portion is well within the preview of one of ordinary skill in the art as all components in the system would be controlled in order to operate efficiently and as intended based upon the desired outcomes of the particular operation.
With respect to claim 59, the method according to claim 49, wherein an at least substantially constant electrical capacitance is produced between the sensor line and a shield electrode, wherein the evaluation electronics one or more of measures or compensates for this constant capacitance, and ignores said constant capacitance in evaluation is well within the preview of one of ordinary skill in the art as one would 
With respect to claim 60, a computer program product comprising program code which, when executed, causes the method steps of the method according to claim 49 to be carried out is obvious to one of ordinary skill in the art as processors are typically used to control devices and processors run off the programs which are stored in the memory of the processor. 
With respect to claim 61, an analysis system for testing a sample, comprising: a cartridge for receiving the sample, the cartridge comprising a fluid system that has a sensor portion through which fluid can flow; and an analysis device for receiving the cartridge and subsequently carrying out a test using the received cartridge, the analysis device comprising at least one fluid sensor that has evaluation electronics for detecting a content change in the sensor portion, wherein the analysis system is configured to at least one of specify or change the sensitivity of the evaluation electronics depending on one or more of a phase of the test sequence and a cartridge identifier of the cartridge is disclosed as this is the system that is sued to perform the method of claim 49, which was discussed more in depth in the rejection of claim 49 above and corresponding parts would be the same with respect to claim 61.
With respect to claim 62, the analysis system according to claim 61, wherein a shield electrode is provided adjacently to the sensor line, wherein an at least substantially constant electrical capacitance is produced between the sensor line and the shield electrode, wherein the evaluation electronics is designed to one or more of measure the constant capacitance, compensate for the constant capacitance, and to 
With respect to claim 71, Gumbrecht discloses a method for testing a sample by means of an analysis system, comprising: receiving the sample in a cartridge of the analysis system, the cartridge comprising a fluid system that has a sensor portion and a plurality of channels and valves through which fluid can flow (see Fig. 2); and receiving the cartridge at an analysis device of the analysis system (see Fig. 1, item 103), and subsequently carrying out a test using the received cartridge, the analysis device comprising at least one fluid sensor that has evaluation electronics for detecting liquid entering or leaving in the sensor portion (see Fig. 3, step designated as S19). Gumbrecht discloses a PCR that can be performed, or different tests via an alternative embodiment such as a protein test that doesn't require the PCR and thus don't need the chamber where PCR is performed and thus the routing of fluids for said test could be different than those required for another test. Gumbrecht does not explicitly disclose that the threshold value of the sensitivity of the evaluation electronics or a gain of a measuring amplifier is at least one of specified or changed depending on one or more phases of testing sequence and a cartridge identifier of the cartridge received.  However, Boos discloses the use of a plurality of cartridges, and each cartridge containing calibration information and characterization data stored on the cartridge whereby the cartridge is identified and selected based upon the type of cartridge it is and for a test to be performed.  Therefore, one of ordinary skill in the art could use the cartridge calibration and data information in Boos to have a cartridge that can be 
With respect to claim 72, the method wherein the fluid sensor measures, as a measurement result, one or more of an electrical variable and a capacitance, the one or more of electrical variable and capacitance being dependent on one or more of a property of the content of the sensor portion, permittivity of the content of the sensor portion, electrical conductivity of the content of the sensor portion, and a liquid front moving within the sensor portion is disclosed in Gumbrecht as measuring capacitance is disclosed and permittivity is disclosed, for example, on page 4, lines 26-28.
With respect to claim 73, comparison of measurement results to a reference value is disclosed in paragraph [0046] of Boos as selecting appropriate coefficients is disclosed.
With respect to claim 74, since Boos discloses a comparison to a reference value, then using a reference value to define a comparison would be deemed as disclosed.
With respect to claim 75, Boos discloses that the specific information, especially calibration characteristics (reference values) can be used to select appropriate measurement and/or evaluation routines (see paragraphs [0040] and [0046] of Boos).
With respect to claim 76, Boos discloses that the specific information, especially calibration characteristics (reference values) can be used to select appropriate measurement and/or evaluation routines (see paragraphs [0040] and [0046] of Boos).

With respect to claim 78, calibration information containing reference values are well established within the art and would be obvious in view of Boos storing calibration values. 
With respect to claim 79, the cartridge type is disclosed in Boos to determine the analysis or test performed, and thus the system would have to be controlled based upon the analysis that is to be done, thus controlling the system based upon  test to be performed would be obvious to one of ordinary skill in the art.
With respect to claim 80, using a computer as a means to control a system is well established and known to one of ordinary skill in the art, and thus either reference would be deemed to have some type of controller that run the program to run the device. 
With respect to claim 81, an analysis system for testing a sample comprising: a cartridge for receiving the sample, the cartridge comprising a fluid system that has a sensor portion through which fluid can flow, the fluid system having a plurality of channels and valves which enable any one of a plurality of different tests to be performed depending on which of the plurality of channels and valves are selected for conveying of the fluid; and an analysis device adapted for performing any of said plurality of different tests, wherein the analysis device is adapted for receiving the cartridge and subsequently carrying out at least one of said plurality of different tests using the cartridge received with the sample, the analysis device comprising at least 
With respect to claims 82-85, Boos discloses that appropriate coefficients or parameters are selected for the diagnosis/and/or analysis device based upon the cartridge specific data stored on the cartridge, thus any parameters or values required to be changed in order to provide accurate results for the tests are deemed to be well within the preview of one of ordinary skill in the art at the time of the invention. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 49-62 and 71-81 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that the previous arguments were all in view of the Boos reference. The examiner rejected the claims with a combination of the Gumbrecht and Boos references, thus the arguments previously presented did not apply to the rejection given.  However, the examiner has provided a new rejection due to the amendments to the claims by the applicant. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



January 3, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861